Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement (Form S-8 No. 333- ) pertaining to the 2013 Stock Incentive Plan of Omega Healthcare Investors, Inc. of our reports dated February 28, 2013, with respect to the consolidated financial statements and schedules of Omega Healthcare Investors, Inc., and the effectiveness of internal control over financial reporting of Omega Healthcare Investors, Inc., included in its Annual Report (Form 10-K) for the year ended December 31, 2012 filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Baltimore, Maryland June 6, 2013
